DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.
Claims 46-66 are pending and examined herein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46-55 and 57-65 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunami, T., et al. (PLoS One 9.9 (2014): e108849, supplemented by Applicant in the IDS filed on March 18, 2022), in view of Li, Q., et al. (PGPUB US20050034365A1, published in 2005).
Claim 46 is drawn to cured leaf of a modified tobacco plant, wherein said cured leaf comprises a reduced level of one or more tobacco-specific nitrosamines (TSNAs), an increased amount of protein activity in a protein comprising a sequence having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 13 and 23, and further comprises an increased level of one or more antioxidants, wherein said reduced and increased levels are 
Claim 57 recites reduced level of nitrite instead of TSNA.
Claim interpretation:
Regarding the embodiment involving SEQ ID NO: 23, a protein (AtPAP1) encoded by an Arabidopsis gene, claims 46 and 57 are interpreted as being directed to a the cured leaf of a transgenic tobacco plant overexpressing the Arabidopsis AtPAP1 gene, whereas the recited properties of the cured leaf, i.e. the “reduced the level of one or more TSNAs”  and “increased level of one or more antioxidants”, or “reduced level of nitrite”,  in the cured leaves, are interpreted as the properties naturally flow from the consequence of the transgenic overexpression of AtPAP1 in the tobacco plant.
Teachings of the prior art:
Regarding claim 46, Mitsunami teaches a modified tobacco plant having increased amount (overexpression) of a protein 100% identity to SEQ ID NO: 23 (i.e. Arabidopsis PAP1, At1g56650; p. 2, “Materials and Methods”, and see sequence alignment of the instant SEQ ID NO: 23 with At1g56650 below), under the expression control of the cauliflower mosaic virus (CaMV) 35S promoter. Mitsunami teaches the tobacco plant is N. tabacum cv. SR1 (p. 2, right column, “Materials and Methods”, also known as N. tabacum cv.  “Petit Havana” SR1).
Mitsunami teaches the modified tobacco plants having increased expression of PAP1 (Fig. 3), which leads to increased accumulation of anthocyanin compound (cyanidin-3-rutinoside) as well as of two other flavonoid compounds (kaempferol 3-rutinoside and rutin) and of phenylpropanoid compounds (chlorogenic acid isomers 1 and 2) in leaves of PAP1 transgenic 
Although Mitsunami is silent regarding the cured leaf or contents of TSNA in the cured leaf, a reduction in any TSNA by any amount is a property naturally flows from the overexpression of AtPAP1 (SEQ ID NO: 23), as evidenced by the instant disclosure. 
Regarding claims 48 and 59, it is noted since oxygen radical absorbance capacity (ORAC) is a measurement for antioxidant levels, the increased ORAC reading flows naturally from the increased amount of antioxidants. 
Regarding claim 51, Mitsunami teaches of anthocyanidin, and/or flavanol (see above).
Regarding claims 54 and 64, Mitsunami teaches of transgenic tobacco(see above).
Alternatively, even if Mitsunami does not explicitly teach cured leaf material with reduced TSNA resulted from the increased leaf antioxidant levels, such teachings are provided in the prior art.
For example, Li teaches reduced TSNA levels in tobacco leaves with (chemically induced) higher levels of antioxidants (Claim 1, for example). Li also teaches the relationship between leaf antioxidant levels and TSNA production during curing, and mechanism by which antioxidants in tobacco inhibit TSNA formation (Figs 1 and 2, and related texts).
Regarding claims 47 and 58, Li teaches tobacco product comprising the cured leaf (claim 20, for example).
Regarding claims 52 and 62, Li teaches NNN, NNK, etc (p. 2, [0024]).
Regarding claims 53 and 63, Li teaches burley tobacco (Claim 13).
Regarding claims 49-50, 55, 60-61, and 65, both Mitsunami and Li are silent regarding the specific levels of reduction in TSNA. However, as discussed above, such properties flows 
Therefore, it would have been prima facie obvious and within the scope of a person skilled in the art to make a transgenic tobacco plants according to Mitsunami to arrive at a tobacco plant having increased amount of foliar antioxidants resulted from increased expression of the AtPAP1 protein (as set forth in SEQ ID NO: 23), and make cured tobacco material and products according to Li, and arrive at the instantly claimed invention since the increased foliar antioxidant would result in reduced TSNA during curing, as taught by Li. The PHOSITA would have been motivated to do so given the teachings of Mitsunami regarding increasing folia content of antioxidants in tobacco plants and the teachings of Li regarding reduced TSNA in cured tobacco leaf with increased foliar antioxidant levels. The PHOSITA would have had reasonable expectation of success given the teachings and success of Mitsunami with increased amount of foliar antioxidants resulted from increased expression of the AtPAP1 protein in transgenic tobacco plants and the teachings and success of Li regarding reduced TSNA in cured tobacco leaf resulted from increased foliar antioxidant levels. The specific levels of reduction in TSNA. However, as discussed above, such properties flows naturally from the transgenic plants overexpressing the same exact protein as set forth in the instant SEQ ID NO: 23, as evidenced by the instant application. Nonetheless, the optimization of transgene expression and selecting transgenic plants having any range of phenotypic manifestation, is routine and well within the skill of ordinary artisan.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 46-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9 and 36-38 of copending Application No. 16/372,833 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patented claims are drawn to a cured tobacco leaf of a modified tobacco plant, having a decreased amount of TSNAs, an increased amount of a Chorismate Mutase-like polypeptide at least 95% identical to SEQ ID NOs: 68 to 70, and a MYB3-like transcription factor polypeptide at least 95% identical to SEQ ID NOs: 13 or 23; wherein the amount of TSNAs is reduced by at least 50%; wherein said cured tobacco leaf comprises less than 0.08 ppm NNK.
The MYB3-like transcription factor polypeptide set forth in SEQ ID NOs: 13 or 23 are the same as the instant SEQ ID NO: 13 or 23, respectively. Since the instant claims are drawn to tobacco material comprising an increased amount of SEQ ID NO: 13 or 23, the claims encompass embodiments in which the tobacco further comprises other additional features, such as the increased amount of Chorismate Mutase-like polypeptide.  As such, the patented claims are directed to a subgenus encompassed by the broad genus of the instantly claimed.
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
No claims are allowed.
Claims 56 and 66 are free of the prior art because there is no prior art teaching or suggesting the transgene encoding a protein at least 90% identical to SEQ ID NO: 13 having the function in elevating the antioxidant levels in transgenic tobacco leaf and the subsequent reduction in TSNA levels in the cured tobacco material comprising the transgenic tobacco leaf. As discussed above, the closest prior art is Mitsunami, T., et al. (PLoS One 9.9 (2014): e108849) which teaches transgenic tobacco plants overexpressing Arabidopsis MYB transcription factor AtPAP1 (SEQ ID NO: 23) and exhibiting increased antioxidant levels in the transgenic tobacco leaf. However, there is no teaching or suggestion of the tobacco gene encoding SEQ ID NO: 13 having the same function, because amount the numerous members of the large MYB transcription factor family in tobacco, SEQ ID NO: 13 is not the most similar to AtPAP1, and only shares ~46% sequence identity, while AtPAP1 are more similar in structure with other tobacco MYB factors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663